DETAILED ACTION
The amendment to Application Ser. No. 15/854,657 filed on March 3, 2021, has been entered. Claims 4, 6, 11, 13, 18 and 20 are cancelled . Claims 1-3, 5, 7-10, 12, 14-17 and 19 are currently amended. New Claims 21-26 have been added. Claims 1-3, 5, 7-10, 12, 14-17, 19 and 21-26 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Note 
While Claim 8 is shown as having changes made thereto in the listing of claims provided with the response filed January 3, 2021, the claim has been provided with the status identifier “Previously Presented”. This appears to be an oversight and therefore Claim 8 is treated as “Currently Amended”.

Response to Arguments
The amendment to Claims 1, 8 and 15 has overcome the rejection of Claims 1-20 under 35 U.S.C. 103 set forth in the Final Office Action mailed January 6, 2021. The rejection of Claims 1-20 under 35 U.S.C. 103 is hereby withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Liyan Zhu (Reg. #71,580) on March 10, 2021, during a telephone interview with the Examiner.

Please amend the claims as follows:
1. (Currently Amended) A method for identifying a network application, comprising:
obtaining, by a processor, from a network application distribution platform, an executable binary data package of the network application, wherein the executable binary data package comprises an executable binary file and metadata associated with the executable binary file;
extracting, by the processor, a network application download package name of the executable binary data package from the metadata to obtain first application tokens comprising the network application download package name of the executable binary data package;
obtaining, by the processor, from the network application distribution platform, a link to an application content webpage;
extracting, by the processor, in response to obtaining the link, a network application identifier from metadata of the application content webpage to obtain second application tokens based on the network application identifier;
generating, by the processor, an index document of [[a]] the network application based on a plurality of source code tokens, the first application tokens, and the second application tokens, wherein the index document is included in a plurality of index documents corresponding to the plurality of network applications;
extracting, by [[a]] the processor, a plurality of packet header tokens from a packet header of a packet in a flow to generate one or more query documents;
comparing, by the processor using a commercial search engine, the plurality of packet header tokens of the one or more query documents to the plurality of index documents to generate a plurality of match scores; and
determining, by the processor, based at least on a match score of the plurality of match scores, that the flow is generated by the network application.


8. (Currently Amended) A system for identifying a network application, comprising:
a processor of a computer system;
memory comprising instructions executable by the processor, the instructions when executed by the processor comprising functionality for:
obtaining, from a network application distribution platform, an executable binary data package of the network application, wherein the executable binary data package comprises an executable binary file and metadata associated with the executable binary file;
extracting a network application download package name of the executable binary data package from the metadata to obtain first application tokens comprising the network application download package name of the executable binary data package;
obtaining, from the network application distribution platform, a link to an application content webpage;
extracting, in response to obtaining the link, a network application identifier from metadata of the application content webpage to obtain second application tokens based on the network application identifier;
generating an index document of [[a]] the network application based on a plurality of source code tokens, the first application tokens, and the second application tokens, wherein the index document is included in a plurality of index documents corresponding to the plurality of network applications;
extracting
comparing, 
determining, based at least on a match score of the plurality of match scores, that the flow is generated by the network application.


15. (Currently Amended) A non-transitory computer readable medium embodying instructions for identifying a network application, the instructions when executed by a processor comprising functionality for:
obtaining, from a network application distribution platform, an executable binary data package of the network application, wherein the executable binary data package comprises an executable binary file and metadata associated with the executable binary file;
extracting a network application download package name of the executable binary data package from the metadata to obtain first application tokens comprising the network application download package name of the executable binary data package;
obtaining, from the network application distribution platform, a link to an application content webpage;
extracting, in response to obtaining the link, a network application identifier from metadata of the application content webpage to obtain second application tokens based on the network application identifier;
generating an index document of [[a]] the network application based on a plurality of source code tokens, the first application tokens, and the second application tokens, wherein the index document is included in a plurality of index documents corresponding to the plurality of network applications;
extracting
comparing, 
determining, based at least on a match score of the plurality of match scores, that the flow is generated by the network application.


17. (Currently Amended) The non-transitory computer readable medium of claim 15, the instructions when executed by the processor further comprising functionality for:
extracting, from a source code of the network application, a plurality strings; and
further extracting a plurality of domain host names, a plurality of universal resource identifier (URI) path strings, and a first plurality of keys from the plurality of URL strings, as well as a second plurality of keys from the plurality of key declaration strings.


Allowable Subject Matter
Claims 1-3, 5, 7-10, 12, 14-17, 19 and 21-26 are allowed.

The following is an examiner’s statement of reasons for allowance: upon further consideration and review, the prior art of record fails to anticipate or render obvious the claimed invention. While the prior art generally discloses systems and methods for identifying and classifying network traffic using document retrieval techniques (see Park et al., “Toward Fine-Grained Traffic Classification”), the cited prior art, alone or in combination, does not teach or reasonably suggest in combination with the other claim limitations, obtaining an executable binary data package of a network application from a network application distribution platform, obtaining first application tokens by extracting a network application download package name from metadata associated with the executable binary file, obtaining a link to an application content webpage, obtaining second application tokens by extracting a network application identifier from metadata associated with the link, and generating an index document of the network application based on a plurality of source code tokens, the first application tokens, and the second application tokens as recited in the following limitations of independent Claim 1 (and the substantially similar limitations of Claims 8 and 15:
“obtaining, from a network application distribution platform, an executable binary data package of the network application, wherein the executable binary data package comprises an executable binary file and metadata associated with the executable binary file;
extracting a network application download package name of the executable binary data package from the metadata to obtain first application tokens comprising the network application download package name of the executable binary data package;
obtaining, from the network application distribution platform, a link to an application content webpage;
extracting, in response to obtaining the link, a network application identifier from metadata of the application content webpage to obtain second application tokens based on the network application identifier;
generating an index document of a network application based on a plurality of source code tokens, the first application tokens, and the second application tokens, wherein the index document is included in a plurality of index documents corresponding to the plurality of network applications;”

Dependent Claims 2, 3, 5, 7, 9, 10, 12, 14, 16, 17, 19, 21, 22, 23, 24, 25 and 26 are allowable by virtue of their dependency upon allowable Independent Claims 1, 8 and 15, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/ATTA KHAN/Primary Examiner, Art Unit 2449